Affirmed and Majority and Concurring Memorandum Opinions filed
September 24, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-19-00569-CR

                 PATRICK DEWAYNE SANDERS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1331228

                   CONCURRING OPINION
      I concur but write separately to express my reservations. First, I accept that
binding case law only requires the State to prove the defendant’s identity by a
preponderance of the evidence at a revocation hearing; however, I question the
wisdom of utilizing such a low burden given (1) that the person before the court
will be deprived of their liberty if the offense at issue is proven and (2) the
relatively burdenless ease with which the State should be able to reliably prove that
the person who it intends to deprive of liberty is the same person who committed
both the underlying offense and the offense warranting revocation. Second, I
believe this appeal (at least with respect to the question concerning the
confirmation of Appellant’s identity using “software”) implicates important issues
concerning hearsay, best evidence, and confrontation, none of which were
presented to the trial court or are properly before us on appeal. Third, I am
concerned with the implicit conclusion that a government’s use of “software” is
sufficient to deprive the People of their liberty, particularly where the record is
devoid of details concerning said software and its results; while this is particularly
disconcerting in light of the fact that the State’s witness had no personal
knowledge concerning Appellant’s identity and took no steps to confirm said
identity beyond the detail-less use of unspecified software, this issue was not
properly preserved for our review.

      Therefore, I concur in the judgment.




                                       /s/    Meagan Hassan
                                              Justice

Panel consists of Justices Christopher, Jewell, and Hassan (Jewell, J., majority).
Do Not Publish — Tex. R. App. P. 47.2(b).